DETAILED ACTION

Claims status
In response to the application/amendment filed on 12/10/2020, claims 1-7, 9-15, and 17-20 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
After conducting a complete search and consideration, claims 1-7, 9-15, and 17-20 are found to be allowable. Claims 1-7, 9-15, and 17-20 are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including: 
“1. A method comprising: computing, by a supervisory device for a wireless network, a compressive sensing schedule for a plurality of sensors in the wireless network; sending, by the supervisory device, target wake time (TWT) messages to a subset of the plurality of sensors according to the computed compressive sensing schedule; receiving, at the supervisory device and in response to the TWT messages, sensor readings from the subset of the plurality of sensors; and performing, by the supervisory device, compressive sensing by using the sensor readings received from the subset of the plurality of sensors to reconstruct one or more sensor readings of one or more sensors outside of the subset of the plurality of sensors.” in combination with other claim limitations as specified in claims 1-7, 9-15, and 17-20.
With respect to claim 1, Chu discloses a method comprising: computing, by a supervisory device for a wireless network (See Fig. 1: TWT controller 102 implemented in the Access Point 102, Col. 1, Lines 57-63), a compressive sensing schedule (See Figs. 3 and 8; The TWT controller 120 of the access point 102 can be implemented to perform various functions associated with establishing, scheduling, or managing aspects of one or more TWT sessions with respective intervals between the Access Point and multiple stations. Col. 5, Lines 47-57) Examiner’s note: Both Chu’s TWT controller and stations could be analyzed as a supervisory service and sensor under the BRI. See Col. 5, Lines 42-28) for a plurality of sensors in the wireless network (See Fig. 1: wireless stations 104s; Col. 6, Lines 36-45); sending, by the supervisory device, target wake time (TWT) messages to a subset of the plurality of sensors (See Figs. 3 and 8; TWT scheduling protocol can be implemented to schedule when the access point 102 or ones of the stations 104 are (i) active to perform frame exchanges (or other communications), and (ii) inactive to conserve power or perform other non-communication operations. The access point 102 and station 104 can negotiate a TWT via a TWT information element that includes requisite information and parameters for scheduling one or more TWT service periods during which the station 104 can wake to communicate with the access point 102. Col. 7, Lines 28-34 and Col. 7, Lines 44-48) and (See also Fig. 8: at step 802, transmission of trigger frame to multiple station of a TWT session for scheduling; Col. 15, Lines 4-10) according to the computed compressive sensing schedule (See Figs. 3 and 8: scheduling includes (i) active to perform frame exchanges, and (ii) inactive to conserve power or perform other non-communication operations; Col. 7, Lines 27-35) (Note: the method of determining to detect whether active or inactive for frame exchanges or power savings could be analyzed as a compressive sensing under the BRI.) receiving, at the supervisory device and in response to the TWT messages, sensor readings from the subset of the plurality of sensors (See Fig. 8: at step 804 uplink frames are received, at the access point, from the stations in response to transmission of the trigger frame. The uplink frames may be received from multiple ones of the stations as part of the UL MU frame exchange; Col. 15, Lines 14-19); and performing, by the supervisory device, compressive sensing on the received sensor readings (See Fig. 8: steps 806-808; indicating whether one or more of the stations are permitted to enter a low-power state before an end of the TWT service period and indicating whether the one or more stations are to use the more data field of the MAC layer header of the M-BA frame to determine if the low-power state is permitted.  Alternately or additionally, the per AID TID, and at 808, a frame exchange is performed with at least one of the stations during the TWT service period.  The frame exchange can be performed with at least another of the stations that was not permitted to enter the low-power state before the end of the service period. Col. 15, Lines 19-30 and 35-40).
However, Chu nor any other prior art fails to teach the method wherein “performing, by the supervisory device, compressive sensing by using the sensor readings received from the subset of the plurality of sensors to reconstruct one or more sensor readings of one or more sensors outside of the subset of the plurality of sensors.." In accordance with the Examiner’s best judgement, the best prior arts found during prosecution with respect to independent claims 1-7, 9-15, and 17-20 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the independent claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/            Primary Examiner, Art Unit 2416